USDC IN/ND case 3:19-cv-00623-JD-MGG document 14 filed 05/11/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEVIN RYAN,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-623-JD-MGG

 LAPORTE COUNTY JAIL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Kevin Ryan, a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.]

§ 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the amended complaint, Ryan alleges that, at the Laporte County Jail, he was

housed in an area that was also used as an indoor recreation area due to an

overcrowded jail. In that room, a kiosk allows inmates to visit with friends and family
USDC IN/ND case 3:19-cv-00623-JD-MGG document 14 filed 05/11/20 page 2 of 5


through a video feed, and the camera faces directly at the door of a small bathroom,

which has no lock or vacancy indicator. On April 29, 2019, while Ryan was nude and

occupying the toilet, an inmate opened the door, which exposed him to the kiosk

camera as another inmate visited with his family. To Ryan’s humiliation, frames from

this video feed were captured and placed on social media. As a result, Ryan has

experienced difficulty sleeping, panic attacks, increased anxiety, vomiting, and nausea.

        In a previous order, the court denied Ryan leave to proceed on these allegations,

finding that they described an unfortunate sequence of events rather than the result of

the defendants’ intentional or reckless conduct and that Ryan did not describe how the

defendants were personally involved. ECF 9. In the amended complaint, Ryan explains

that he complained about the risk of exposure to Officer Hildebrandt and Sergeant

Wilcher and that the failure to address it constituted knowing or reckless inaction with

respect to the risk of exposure in violation of his right to privacy.

        In support of his claim, Ryan relies on Canedy v. Boardman, 16 F.3d 183 (7th Cir.

1993), for the proposition that prisoners retain some right to privacy. 1 In that case, the

Seventh Circuit Court of Appeals held that female correctional officers working in male

correctional facilities by itself did not violate prisoners’ right to privacy, stating that:




        1  The Supreme Court of the United States has held that prisoners do not have a right to privacy
under the Fourth Amendment but that the Eighth Amendment protects against harassing conduct
unrelated to institutional needs, which might include unwarranted strip searches or orders to perform or
to submit to humiliating acts. Hudson v. Palmer, 468 U.S. 517, 530 (1984); Johnson v. Phelan, 69 F.3d 144, 147
(7th Cir. 1995). Because Ryan is a pretrial detainee, his limited right to privacy likely arises under the
Fourteenth Amendment rather than the Eighth Amendment, but this distinction does not meaningfully
affect the analysis because a single, brief, inadvertent exposure does not amount to punishment, whether
cruel and unusual or not. See Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).


                                                      2
USDC IN/ND case 3:19-cv-00623-JD-MGG document 14 filed 05/11/20 page 3 of 5


       [P]at-down searches and occasional or inadvertent sighting by female
       prison employees of inmates in their cells or open showers do not violate
       the inmates’ right to privacy. But that right is violated where this
       observation is more intrusive (like a strip search, in the absence of an
       emergency) or a regular occurrence.

The court finds that the reasoning in Canedy applies here with equal force. The amended

complaint describes only an isolated and inadvertent exposure that was not nearly so

intrusive as a strip search. Therefore, the amended complaint does not suggest that the

defendants violated Ryan’s right to privacy.

       Further, the amended complaint does not indicate that the defendants possessed

a purposeful, knowing. or reckless state of mind with respect to the exposure. As set

forth in Kingsley v. Hendrickson, 576 U.S. 389 (2015):

       Consider the series of physical events that take place in the world—a
       series of events that might consist, for example, of the swing of a fist that
       hits a face, a push that leads to a fall, or the shot of a Taser that leads to the
       stunning of its recipient. No one here denies, and we must assume, that,
       as to the series of events that have taken place in the world, the defendant
       must possess a purposeful, a knowing, or possibly a reckless state of
       mind. That is because, as we have stated, “liability for negligently inflicted
       harm is categorically beneath the threshold of constitutional due process.”
       Thus, if an officer’s Taser goes off by accident or if an officer
       unintentionally trips and falls on a detainee, causing him harm, the
       pretrial detainee cannot prevail on an excessive force claim. But if the use
       of force is deliberate—i.e., purposeful or knowing—the pretrial detainee’s
       claim may proceed. In the context of a police pursuit of a suspect the
       Court noted, though without so holding, that recklessness in some cases
       might suffice as a standard for imposing liability. Whether that standard
       might suffice for liability in the case of an alleged mistreatment of a
       pretrial detainee need not be decided here; for the officers do not dispute
       that they acted purposefully or knowingly with respect to the force they
       used against Kingsley.

The conduct described by Ryan more closely resembles the accidental firing of a Taser

or an unintentional fall than an intentional use of force or a high speed vehicle chase


                                               3
USDC IN/ND case 3:19-cv-00623-JD-MGG document 14 filed 05/11/20 page 4 of 5


where it is readily apparent that significant harm is substantially likely to occur. 2 While

the defendants may have been aware of the possibility of exposure in some sense, the

amended complaint does not suggest that they were aware that significant harm was

substantially likely to occur. Nor is there any allegation in the amended complaint to

suggest the existence of official conduct that “shocks the conscience and violates the

decencies of civilized conduct” as required to state a valid substantive due process

claim under the Fourteenth Amendment. See Cty. of Sacramento v. Lewis, 523 U.S. 833,

846 (1998).

        Additionally, the court observes that the duty to mitigate damages apply to

Section 1983 claims. See Smith v. Rowe, 761 F.2d 360, 367 (7th Cir. 1985). The amended

complaint does not include the precise physical details of the recreational area or

bathroom or the facility rules and regulations, but it does suggest that he entered the

bathroom at least partially clothed and thus could have limited his exposure by

remaining so clothed or by covering himself. Likewise, plaintiffs proceeding under

Section 1983 must demonstrate proximate cause of the injury or that “the injury is of a

type that a reasonable person would see as a likely result of his or her conduct.”

Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012). While an unlocked door

might foreseeably result in some exposure, it seems unreasonable to expect the




        2 Courts have also held that other types of tortious conduct, including medical malpractice by

prison medical staff, slippery stairways in prisons, and motor vehicle accidents, are not actionable
constitutional violations. See e.g., Pyles v. Fahim, 771 F.3d 403, 410 (7th Cir. 2014); Hill v. Shobe, 93 F.3d 418,
421 (7th Cir. 1996).


                                                         4
USDC IN/ND case 3:19-cv-00623-JD-MGG document 14 filed 05/11/20 page 5 of 5


defendants to have foreseen that members of the general public would record it and

disseminate it on social media.

      For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the amended complaint does not state a claim upon which relief may be

granted.

      SO ORDERED on May 11, 2020

                                                  /s/JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
